Exhibit 10.15
Group Personal Excess Liability Policy
(CHUBB LOGO) [v59597v5959701.gif]
Coverage Summary

     
 
  Chubb Group of Insurance Companies
 
  15 Mountain View Road
 
  Warren, NJ 07060
 
   
Name and address of Insured
  Policy Number: (11) 7993-14-03 PLS
 
   
VICE PRESIDENTS, NON OFFICERS & RETIREES
   
OF NORTHROP GRUMMAN CORPORATION
   
1840 CENTURY PARK EAST, 152/CC
   
LOS ANGELES, CALIFORNIA
  Issued by the stock insurance company
90067
  indicated below, herein called the company.
 
   
 
  FEDERAL INSURANCE COMPANY
 
   
Producer No.: 0006185
  Incorporated under the laws of INDIANA
 
   
Sponsoring Organization and Address
   
 
   
NORTHROP GRUMMAN CORPORATION
   
1840 CENTURY PARK EAST, 152/CC
   
LOS ANGELES, CA90067
   

Policy Period
From: NOVEMBER 01, 2010 To: NOVEMBER 01, 2011
12:01 A.M. Standard Time at the Named Insured’s mailing address.
Premium
Amount
$148,500.00
Limit Of Liability

     
SEE ENDT
  Each Occurrence
$2,000,000
  Excess Uninsured / Underinsured
 
  Motorists Protection Each Occurrence

Required Primary Underlying Insurance
Personal Liability (Homeowners) for personal injury and property damage in the
minimum amount of $100,000 each occurrence.
Registered vehicles in the minimum amount of $250,000 / $500,000 bodily injury
and $100,000 property damage; or $300,000 single limit each occurrence.

      Group Personal Excess Liability Policy   continued Form 10-02-0690 (Rev.
8-07) Declarations   Page 1





--------------------------------------------------------------------------------



 



Required Primary Underlying Insurance
(continued)
Unregistered vehicles in the minimum amount of $100,000 bodily injury and
property damage each occurrence.
Registered vehicles with less than four wheels and motorhomes in the minimum
amount $250,000 / $500,000 bodily injury and $100,000 property damage; or
$300,000 single limit each occurrence.
Watercraft less than 26 feet and 50 engine rated horsepower or less for bodily
and property damage in the minimum amount of $100,000 each occurrence.
Watercraft 26 feet or longer or more than 50 engine rated horsepower for bodily
injury and property damage in the minimum amount of $500,000 each occurrence.
Uninsured motorists/underinsured motorists protection in the minimum amount of
$250,000 / $500,000 bodily injury and $100,000 property damage; or $300,000
single limit occurrence.
FAILURE TO COMPLY WITH THE REQUIRED PRIMARY UNDERLYING INSURANCE WILL RESULT IN
A GAP IN COVERAGE.
Authorization
In Witness Whereof, the company issuing this policy has caused this policy to be
signed by its authorized officers, but this policy shall not be valid unless
also signed by a duly authorized representative of the company.
FEDERAL INSURANCE COMPANY

     
-s- Illegible [v59597v5959702.gif]
  -s- Illegible [v59597v5959703.gif]
President
  Secretary  
Date
  -s- Illegible [v59597v5959704.gif]
OCTOBER 27, 2010
  Authorized Representative

Producer’s Name & Address
AON PRIVATE RISK MANAGEMENT OF CA. INS. AGENCY INC
707 WILSHIRE BL. 27TH FL
LOS ANGELES, CA 90017-0000

      Group Personal Excess Liability Policy   last page Form 10-02-0690 (Rev.
8-07) Declarations   Page 2





--------------------------------------------------------------------------------



 



     
(CHUBB LOGO) [v59597v5959701.gif]
  Schedule of Forms

     
Policy Number:
  (11) 7993-14-03 PLS
Insured:
  VICE PRESIDENTS, NON OFFICERS & RETIREES OF NORTHROP GRUMMAN CORPORATION
Policy Period From:
  NOVEMBER 01, 2010 to NOVEMBER 01, 2011

The following is a schedule of forms issued with the policy at inception:

      Form Name   Form Number
IMPORTANT NOTICE — OFAC
  99-10-0796 (09/04)
AOD POLICYHOLDER NOTICE
  99-10-0872 (06/07)
COVERAGE SUMMARY/DECLARATIONS
  10-02-0690 (08/07)
GROUP PERSONAL EXCESS — CONTRACT/POLICY TERMS
  10-02-0691 (08/07)
CALIFORNIA-CANCELLATION & COV TERMINATION
  10-02-1849 (08/07)
ANNUAL PREMIUM ADJUSTMENT CLAUSE
  10-02-0692 (08/96)
NAMED INSURED ENDORSEMENT
  10-02-0692 (08/96)

      Page 1
Form 10-02-0414 (Ed. 9/93)   Last page





--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]
GROUP PERSONAL
EXCESS LIABILITY
POLICY

      Form 10-02-0691 (Rev. 8-07)   Page 1 of 15

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]  
GROUP PERSONAL EXCESS LIABILITY POLICY

INTRODUCTION
This is your Chubb Group Personal Excess Liability Policy. Together with your
Coverage Summary, it explains your coverages and other conditions of your
insurance in detail.
This policy is a contract between you and us. READ YOUR POLICY CAREFULLY and
keep it in a safe place.
Agreement
We agree to provide the insurance described in this policy in return for the
premium paid by you or the Sponsoring Organization and your compliance with the
policy conditions.
Definitions
In this policy, we use words in their plain English meaning. Words with special
meanings are defined in the part of the policy where they are used. The few
defined terms used throughout the policy are defined here:
You means the individual who is a member of the Defined Group shown as the
Insured named in the Coverage Summary.
We and us mean the insurance company named in the Coverage Summary.
Family member means your spouse or domestic partner or other relative who lives
with you, or any other person under 25 in your care or your relative’s care who
lives with you.
Domestic partner means a person in a legal or personal relationship with you,
who lives with you and shares a common domestic life with you, and meeting all
of the benefits eligibility criteria as defined by the Sponsoring Organization.
Sponsoring Organization means the entity, corporation, partnership or sole
proprietorship sponsoring and defining the criteria for qualification as an
Insured.
Policy means your entire Group Personal Excess Liability Policy, including the
Coverage Summary.
Coverage Summary means the most recent Coverage Summary we issued to you,
including any endorsements.
Occurrence means an accident or offense to which this insurance applies and
which begins within the policy period. Continuous or repeated exposure to
substantially the same general conditions unless excluded is considered to be
one occurrence.
Business means any employment, trade, occupation, profession, or farm operation
including the raising or care of animals.
Defined Group means those individuals meeting the criteria for qualification as
an Insured as defined by the Sponsoring Organization and accepted by us.
Follow form means we cover damages to the extent they are both covered under the
Required Primary Underlying Insurance and, not excluded under this policy. Also,
the amount of coverage, defense coverages, cancellation and “other insurance”
provisions of this policy supersede and replace the similar provisions contained
in such other policies. When this policy is called upon to pay losses in excess
of required primary underlying policies exhausted by payment of claims, we do
not provide broader coverage than provided by such policies. When no primary
underlying coverage exists, the extent of coverage provided on a follow form
basis will be determined as if the required primary underlying insurance had
been purchased from us.
Covered person means:

•   you or a family member;   •   any person using a vehicle or watercraft
covered under this policy with permission from you or a family member with
respect to their legal responsibility arising out of its use;   •   any other
person who is a covered person under your Required Primary Underlying Insurance;
  •   any person or organization with respect to their legal responsibility for
covered acts or omissions of you or a family member; or   •   any combination of
the above.

Damages mean the sum that is paid or is payable to satisfy a claim settled by us
or resolved by judicial procedure or by a compromise we agree to in writing.
Personal injury means the following injuries, and resulting death:

•   bodily injury;   •   shock, mental anguish, or mental injury;

      Form 10-02-0691 (Rev. 8-07)   Page 2 of 15

 



--------------------------------------------------------------------------------



 



Definitions
(continued)

•   false arrest, false imprisonment, or wrongful detention;   •   wrongful
entry or eviction;   •   malicious prosecution or humiliation; and   •   libel,
slander, defamation of character, or invasion of privacy.

Bodily injury means physical bodily harm, including sickness or disease that
results from it, and required care, loss of services and resulting death.
Property damage means physical injury to or destruction of tangible property and
the resulting loss of its use. Tangible property includes the cost of recreating
or replacing stocks, bonds, deeds, mortgages, bank deposits, and similar
instruments, but does not include the value represented by such instruments.
Tangible property does not include the cost of recreating or replacing any
software, data or other information that is in electronic form.
Registered vehicle means any motorized land vehicle not described in
“unregistered vehicle.”
Unregistered vehicle means:

•   any motorized land vehicle not designed for or required to be registered for
use on public roads;   •   any motorized land vehicle which is in dead storage
at your residence;   •   any motorized land vehicle used solely on and to
service your residence premises;   •   any motorized land vehicle used to assist
the disabled that is not designed for or required to be registered for use on
public roads; or   •   golf carts.

GROUP PERSONAL EXCESS LIABILITY COVERAGE
This part of your Group Personal Excess Liability Policy provides you or a
family member with liability coverage in excess of your underlying insurance
anywhere in the world unless stated otherwise or an exclusion applies.
Payment for a Loss
Amount of coverage
The amount of coverage for liability is shown in the Coverage Summary. We will
pay on your behalf up to that amount for covered damages from any one
occurrence, regardless of how many claims, homes, vehicles, watercraft, or
people are involved in the occurrence.
Any costs we pay for legal expenses (see Defense coverages) are in addition to
the amount of coverage.
Underlying Insurance
We will pay only for covered damages in excess of all underlying insurance
covering those damages, even if the underlying coverage is for more than the
minimum amount.
“Underlying insurance” includes all liability coverage that applies to the
covered damages, except for other insurance purchased in excess of this policy.
Required primary underlying insurance
Regardless of whatever other primary underlying insurance may be available in
the event of a claim or loss, it is a condition of your policy that you and your
family members must maintain in full effect primary underlying liability
insurance of the types and in at least the amounts set forth below unless a
different amount is shown in your Coverage Summary, covering your personal
liability and to the extent you or a family member have such liability
exposures, all vehicles and watercraft you or your family members own, or rent
for longer than 60 days, or have furnished for longer than 60 days, as follows:
Personal liability (homeowners) for personal injury and property damage in the
minimum amount of $300,000 each occurrence.

      Form 10-02-0691 (Rev. 8-07)   Page 3 of 15

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]   GROUP PERSONAL EXCESS LIABILITY POLICY

Payment for a Loss
(continued)
Registered vehicles in the minimum amount of:

•   $250,000/$500,000 bodily injury and $100,000 property damage;   •  
$300,000/$300,000 bodily injury and $100,000 property damage; or   •   $300,000
single limit each occurrence.

Unregistered vehicles in the minimum amount of $300,000 bodily injury and
property damage each occurrence.
Registered vehicles with less than four wheels and motorhomes in the minimum
amount of:

•   $250,000/$500,000 bodily injury and $100,000 property damage;   •  
$300,000/$300,000 bodily injury and $100,000 property damage; or   •   $300,000
single limit each occurrence.

Watercraft less than 26 feet and 50 engine rated horsepower or less for bodily
injury and property damage in the minimum amount of $300,000 each occurrence.
Watercraft 26 feet or longer or more than 50 engine rated horsepower for bodily
injury and property damage in the minimum amount of $500,000 each occurrence.
Uninsured motorists/underinsured motorist protection in the minimum amounts of:

•   $250,000/$500,000 bodily injury and $100,000 property damage;   •  
$300,000/$300,000 bodily injury and $100,000 property damage; or   •   $300,000
single limit each occurrence.

With respect to you and your family members residing outside of the United
States, the required primary underlying insurance limits of liability shall be
the same limits of liability as shown above, unless you and your family members
reside in a country where the minimum required primary underlying insurance
limits of liability are not available. In these countries, you and your family
members must maintain in full effect primary underlying liability insurance
limits equal to the maximum limits of liability available in that country for
all coverages up to the minimum required primary underlying limits shown in the
Coverage Summary under Required Primary Underlying Insurance.
Failure by you or your family members to comply with this condition, or failure
of any of your primary underlying insurers due to insolvency or bankruptcy,
shall not invalidate this policy. In the event of any such failure, we shall
only be liable in excess of the foregoing minimum amounts and to no greater
extent with respect to coverages, amounts and defense costs than we would have
been had this failure not occurred.
You must also give notice of losses and otherwise cooperate and comply with the
terms and conditions of such primary underlying insurance.
Excess Liability Coverage
We cover damages a covered person is legally obligated to pay for personal
injury or property damage, caused by an occurrence:

•   in excess of damages covered by the underlying insurance; or   •   from the
first dollar of damage where no underlying insurance is required under this
policy and no underlying insurance exists; or   •   from the first dollar of
damage where underlying insurance is required under this policy but no coverage
is provided by the underlying insurance for a particular occurrence

    unless stated otherwise or an exclusion applies.       Exclusions to this
coverage are described in Exclusions.       Excess uninsured
motorists/underinsured motorist protection       This coverage is in effect only
if excess uninsured motorists/underinsured motorists protection is shown in the
Coverage Summary.

Form 10-02-0691 (Rev. 8-07)   Page 4 of 15

 



--------------------------------------------------------------------------------



 



Excess Liability Coverage
(continued)
We cover damages for bodily injury and property damage a covered person is
legally entitled to receive from the owner or operator of an uninsured
motorized/underinsured motorized land vehicle. We cover these damages in excess
of the underlying insurance or the Required Primary Underlying Insurance,
whichever is greater, if they are caused by an occurrence during the policy
period, unless otherwise stated.
Amount of coverage. The maximum amount of excess uninsured
motorists/underinsured motorists protection available for any one occurrence is
the excess uninsured motorists/underinsured motorists protection amount shown in
the Coverage Summary regardless of the number of vehicles covered by the
Required Primary Underlying Insurance. We will not pay more than this amount in
any one occurrence for covered damages regardless of how many claims, vehicles
or people are involved in the occurrence.
This coverage will follow form.
Uninsured motorists/underinsured motorists protection arbitration
If we and a covered person disagree whether that person is legally entitled to
recover damages from the owner or operator of an uninsured motor
vehicle/underinsured motor vehicle, or do not agree as to the amount of damages,
either party may make a written demand for arbitration. In this event, each
party will select an arbitrator. The two arbitrators will select a third. If
they cannot agree on a third arbitrator within 45 days, either may request that
the arbitration be submitted to the American Arbitration Association. When the
covered person’s recovery exceeds the minimum limit specified in the applicable
jurisdiction’s financial responsibility law, each party will pay the expenses it
incurs, and bear the expenses of the third arbitrator equally. Otherwise, we
will bear all the expenses of the arbitration.
Unless both parties agree otherwise, arbitration will take place in the county
and state in which the covered person lives. Local rules of law as to procedure
and evidence will apply. A decision agreed to by two arbitrators will be binding
unless the recovery amount for bodily injury exceeds the minimum limit specified
by the applicable jurisdiction’s financial responsibility law. If the amount
exceeds that limit, either party may demand the right to a trial. This demand
must be made within 60 days of the arbitrator’s decision. If this demand is not
made, the amount of damages agreed to by the arbitrators will be binding.
Defense coverages
We will defend a covered person against any suit seeking covered damages for
personal injury or property damage that is either:

•   not covered by any underlying insurance; or   •   covered by an underlying
policy. This will apply to each Defense Coverage as it has been exhausted by
payment of claims.

We provide this defense at our expense, with counsel of our choice, even if the
suit is groundless, false, or fraudulent. We may investigate, negotiate, and
settle any such claim or suit at our discretion.
As part of our investigation, defense, negotiation, or settlement, we will pay:

•   all premiums on appeal bonds required in any suit we defend;   •   all
premiums on bonds to release attachments for any amount up to the amount of
coverage (but we are not obligated to apply for or furnish any bond);   •   all
expenses incurred by us;   •   all costs taxed against a covered person;   •  
all interest accruing after a judgment is entered in a suit we defend on only
that part of the judgment we are responsible for paying. We will not pay
interest accruing after we have paid the judgment up to the amount of coverage;
  •   all prejudgment interest awarded against a covered person on that part of
the judgment we pay or offer to pay. We will not pay any prejudgment interest
based on that period of time after we make an offer to pay the amount of
coverage;   •   all earnings lost by each covered person at our request, up to
$25,000;   •   other reasonable expenses incurred by a covered person at our
request; and   •   the cost of bail bonds required of a covered person because
of a covered loss.

In jurisdictions where we may be prevented by local law from carrying out these
Defense Coverages, we will pay only those defense expenses that we agree in
writing to pay and that are incurred by you.

Form 10-02-0691 (Rev. 8-07)   Page 5 of 15

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]   GROUP PERSONAL EXCESS LIABILITY POLICY

Extra Coverages
In addition to covering damages and defense costs, we also provide other related
coverages. These coverages are in addition to the amount of coverage for damages
and defense costs unless stated otherwise.
Shadow defense coverage
If we are defending you or a family member in a suit seeking covered damages, we
will pay reasonable expenses you or a family member incur up to $10,000 or the
amount shown in the Coverage Summary for a law firm of your choice to review and
monitor the defense. However any recommendation by your personal attorney is not
binding on us. We will pay these costs provided that you obtain prior approval
from us before incurring any fees or expenses.
Identity fraud
We will pay for your or a family member’s identity fraud expenses, up to a
maximum of $25,000, for each identity fraud occurrence.
“Identity fraud” means the act of knowingly transferring or using, without
lawful authority, your or a family member’s means of identity which constitutes
a violation of federal law or a crime under any applicable state or local law.
“Identity fraud occurrence” means any act or series of acts of identity fraud by
a person or group commencing in the policy period.
“Identity fraud expenses” means:

•   the costs for notarizing affidavits or similar documents for law enforcement
agencies, financial institutions or similar credit grantors, and credit
agencies;   •   the costs for sending certified mail to law enforcement
agencies, financial institutions or similar credit grantors, and credit
agencies;   •   the loan application fees for reapplying for loan(s) due to the
rejection of the original application because the lender received incorrect
credit information;   •   the telephone expenses for calls to businesses, law
enforcement agencies, financial institutions or similar credit grantors, and
credit agencies;   •   earnings lost by you or a family member as a result of
time off from work to complete fraud affidavits, meet with law enforcement
agencies, credit agencies, merchants, or legal counsel;   •   the reasonable
attorney fees incurred with prior notice to us for:   •   the defense of you or
a family member against any suit(s) by businesses or their collection agencies;
  •   the removal of any criminal or civil judgements wrongly entered against
you or a family member;   •   any challenge to the information in your or a
family member’s consumer credit report; and   •   the reasonable fees incurred
with prior notice to us by an identity fraud mitigation entity to:   •   provide
services for the activities described above;   •   restore accounts or credit
standing with financial institutions or similar credit grantors and credit
agencies; and   •   monitor for up to one year the effectiveness of the fraud
mitigation and to detect additional identity fraud activity after the first
identify fraud occurrence.

However, such monitoring must begin no later than one year after you or a family
member first report an identity fraud occurrence to us.
However, “identity fraud expenses” does not include expenses incurred due to any
fraudulent, dishonest or criminal act by a covered person or any person acting
with a covered person, or by any authorized representative of a covered person,
whether acting alone or in collusion with others.
“Identity fraud mitigation entity” means a company that principally provides
professional, specialized services to counter identity fraud for individuals or
groups of individuals, or a financial institution that provides similar
services.
In addition to the duties described in Policy Terms, Liability Conditions, Your
duties after a loss, you shall notify an applicable law enforcement agency.

Form 10-02-0691 (Rev. 8-07)   Page 6 of 15

 



--------------------------------------------------------------------------------



 



Extra Coverages
(continued)
Kidnap expenses
We will pay up to a maximum of $100,000 for kidnap expenses you or a family
member incurs solely and directly as a result of a kidnap and ransom occurrence.
In addition, we also will pay up to $25,000 to any person for information not
otherwise available leading to the arrest and conviction of any person(s) who
kidnaps you, a family member or a covered relative. The following are not
eligible to receive this reward payment:

•   you or a family member; or

•   a covered relative who witnessed the occurrence.

“Kidnap and ransom occurrence” means the actual or alleged wrongful taking of:

•   you;

•   one or more family members; or

•   one or more covered relatives while visiting or legally traveling with you
or a family member;

     from anywhere in the world except those places listed on the United States
State Department Bureau of Consular Affairs Travel Warnings list at the time of
the occurrence. The occurrence must include a demand for ransom payment which
would be paid by you or a family member in exchange for the release of the
kidnapped person(s).
“Kidnap expenses” means the reasonable costs for:

•   a professional negotiator;

•   a professional security consultant;

•   professional security guard services;

•   a professional public relations consultant;

•   travel, meals, lodging and phone expenses incurred by you or a family
member;

•   advertising, communications and recording equipment;

•   related medical, cosmetic, psychiatric and dental expenses incurred by a
kidnapped person within 12 months from that person’s release;

•   attorneys fees;

•   a professional forensic analyst;

•   earnings lost by you or a family member, up to $25,000.

However, “kidnap expenses” does not include expenses incurred due to any kidnap
and ransom occurrence caused by:

•   you or a family member;

•   a covered relative;

•   any guardian, or former guardian of you, a family member or covered
relative;

•   any estranged spouse or domestic partner, or former spouse or domestic
partner of you or a family member;

•   any person unrelated to you or a family member who lives with you or a
family member or has ever lived with you or a family member for 6 or more
months, other than a domestic employee, residential staff, or a person employed
by you or a family member for farm work; or

•   a civil authority,

or any person acting on behalf of any of the above, whether acting alone or in
collusion with others.
“Covered relative” means the following relatives of you, or a spouse or domestic
partner who lives with you, or any family member:

•   children, their children or other descendents of theirs;

•   parents, grandparents or other ancestors of theirs; or

•   siblings, their children or other descendents of theirs;

who do not live with you, including spouses or domestic partners of all of the
above. Parents, grandparents and other ancestors include adoptive parents,
stepparents and stepgrandparents.
Reputational injury. If we are defending you or a family member in a suit
seeking covered damages, we will pay reasonable and necessary fees or expenses
that you or a family member incur for services provided by a reputation
management firm to minimize potential injury to the reputation of you or a
family member solely as a result of personal injury or property damage, caused
by an occurrence if:

•   the reputational injury is reported to us as soon as reasonably possible but
not later than 30 days after the personal injury or property damage occurrence;
and

•   you obtain approval of the reputation management firm from us before
incurring any fees or expenses, unless stated otherwise or an exclusion applies.
There is no deductible for this coverage.

A Reputation management firm means a professional public relations consulting
firm, a professional security consulting firm or a professional media management
consulting firm.

      Form 10-02-0691 (Rev. 8-07)   Page 7 of 15

 



--------------------------------------------------------------------------------



 



      (CHUBB LOGO) [v59597v5959701.gif]   GROUP PERSONAL EXCESS LIABILITY POLICY

Extra Coverages
(continued)
The maximum amount of coverage for Reputational injury available for any one
occurrence is $25,000 or the amount shown in the Coverage Summary. We will not
pay more than this amount in any one occurrence for covered damages regardless
of how many claims or people are involved in the occurrence.
The maximum annual amount of coverage for Reputational injury shown in the
Coverage Summary is the most we will pay for the sum of all covered damages you
or a family member incur during the policy period regardless of the number of
claims, people, or occurrences.
This coverage does not apply to loss caused by a wrongful employment act covered
by Employment Practices Liability Insurance.
Exclusions
These exclusions apply to your Group Personal Excess Liability Coverage, unless
stated otherwise.
Aircraft We do not cover any damages arising out of the ownership, maintenance,
use, loading, unloading, or towing of any aircraft, except aircraft chartered
with crew by you. We do not cover any property damages to aircraft rented to,
owned by, or in the care, custody or control of a covered person.
Hovercraft We do not cover any damages arising out of the ownership,
maintenance, use, loading, unloading or towing of any hovercraft. We do not
cover any property damages to hovercraft rented to, owned by, or in the care,
custody or control of a covered person.
Motorized land vehicle racing or track usage. We do not cover any damages
arising out of the ownership, maintenance or use of any motorized land vehicle:

•   during any instruction, practice, preparation for, or participation in, any
competitive, prearranged or organized racing, speed contest, rally, gymkhana,
sports event, stunting activity, or timed event of any kind; or

•   on a racetrack, test track or other course of any kind.

Watercraft and aircraft racing or track usage. We do not cover any damages
arising out of the ownership, maintenance or use of any watercraft or aircraft
during any instruction, practice, preparation for, or participation in, any
competitive, prearranged or organized racing, speed contest, rally, sports
event, stunting activity or timed event of any kind. This exclusion does not
apply to you or a family member for sailboat racing even if the sailboat is
equipped with an auxiliary motor.
Motorized land vehicle-related jobs. We do not cover any damages arising out of
the ownership, maintenance, or use of a motorized land vehicle by any person who
is employed or otherwise engaged in the business of selling, repairing,
servicing, storing, parking, testing, or delivering motorized land vehicles.
This exclusion does not apply to you, a family member, or your employee or an
employee of a family member for damages arising out of the ownership,
maintenance or use of a motorized land vehicle owned by, rented to, or furnished
to you or a family member.
Watercraft-related jobs. We do not cover any damages arising out of the
ownership, maintenance, or use of a watercraft by any person who is engaged by
or employed by, or is operating a marina, boat repair yard, shipyard, yacht
club, boat sales agency, boat service station, or other similar organization.
This exclusion does not apply to damages arising out of the ownership,
maintenance, or use of a watercraft by you, a family member, or your or a family
member’s captain or full time paid crew member maintaining or using this
watercraft with permission from you or a family member.
Motorized land vehicle and watercraft loading. We do not cover any person or
organization, other than you or a family member or your or a family member’s
employees, with respect to the loading or unloading of motorized land vehicles
or watercraft.
Workers’ compensation or disability. We do not cover any damages a covered
person is legally:

•   required to provide; or   •   voluntarily provides

under any:

•   workers’ compensation;

•   disability benefits;

•   unemployment compensation; or

•   other similar laws.

      Form 10-02-0691 (Rev. 8-07)   Page 8 of 15



 



--------------------------------------------------------------------------------



 



Exclusions
(continued)
But we do provide coverage in excess over any other insurance for damages you or
a family member is legally required to pay for bodily injury to a domestic
employee of a residence covered under the Required Primary Underlying Insurance
which are not compensable under workers’ compensation, unless another exclusion
applies.
Director’s liability. We do not cover any damages for any covered person’s
actions or failure to act as an officer or member of a board of directors of any
corporation or organization. However, we do cover such damages if you are or a
family member is an officer or member of a board of directors of a:

•   homeowner, condominium or cooperative association; or

•   not-for-profit corporation or organization for which he or she is not
compensated;

unless another exclusion applies.
Damage to covered person’s property. We do not cover any person for property
damage to property owned by any covered person.
Damage to property in your care. We do not cover any person for property damage
to property rented to, occupied by, used by, or in the care of any covered
person, to the extent that the covered person is required by contract to provide
insurance. But we do cover such damages for loss caused by fire, smoke, or
explosion unless another exclusion applies.
Wrongful employment act. We do not cover any damages arising out of a wrongful
employment act. A wrongful employment act means any employment discrimination,
sexual harassment, or wrongful termination of any residential staff actually or
allegedly committed or attempted by a covered person while acting in the
capacity as an employer, that violates applicable employment law of any federal,
state, or local statute, regulation, ordinance, or common law of the United
States of America, its territories or possessions, or Puerto Rico.
“Employment discrimination” as it relates solely to a wrongful employment act
means a violation of applicable employment discrimination law protecting any
residential staff based on his or her race, color, religion, creed, age, sex,
disability, national origin or other status according to any federal, state, or
local statute, regulation, ordinance, or common law of the United States of
America, its territories or possessions, or Puerto Rico.
“Sexual harassment” as it relates solely to a wrongful employment act means
unwelcome sexual advances, requests for sexual favors, or other conduct of a
sexual nature that;

•   is made a condition of employment of any residential staff;

•   is used as a basis for employment decisions;

•   interferes with performance of any residential staff’s duties; or

•   creates an intimidating, hostile, or offensive working environment.

“Wrongful termination” as it relates solely to a wrongful employment act means

•   the actual or constructive termination of employment of any residential
staff by you or a family member in violation of applicable employment law; or

•   breach of duty and care when you or a family member terminates an employment
relationship with any residential staff.

“Residential staff” as it relates solely to a wrongful employment act means your
or a family member’s employee who is:

•   employed by you or a family member, or through a firm under an agreement
with you or a family member, to perform duties related only to a covered
person’s domestic, personal, or business pursuits covered under this part of
your policy;

•   compensated for labor or services directed by you or a family member; and

•   employed regularly to work 15 or more hours per week.

Residential staff includes a temporary worker. Residential staff does not
include an independent contractor or any covered person.
“Temporary worker” as it relates solely to a wrongful employment act means your
or a family member’s employee who is:

•   employed by you or a family member, or through a firm under an agreement
with you or a family member, to perform duties related only to a covered
person’s domestic, personal, or business pursuits covered under this part of
your policy;

•   compensated for labor or services directed by you or a family member; and

•   employed to work 15 or more hours per week to substitute for any residential
staff on leave or to meet seasonal or short-term workload demands for 30
consecutive days or longer during a 6 month period

      Form 10-02-0691 (Rev. 8-07.)   Page 9 of 15

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]   GROUP PERSONAL EXCESS LIABILITY POLICY

Exclusions
(continued)
Temporary worker does not include an independent contractor or any covered
person.
Discrimination. We do not cover any damages arising out of discrimination due to
age, race, color, sex, creed, national origin, or any other discrimination.
Intentional acts. We do not cover any damages arising out of a willful,
malicious, fraudulent or dishonest act or any act intended by any covered person
to cause personal injury or property damage, even if the injury or damage is of
a different degree or type than actually intended or expected. But we do cover
such damages if the act was intended to protect people or property unless
another exclusion applies. An intentional act is one whose consequences could
have been foreseen by a reasonable person.
Molestation, misconduct or abuse. We do not cover any damages arising out of any
actual, alleged or threatened:

•   sexual molestation;   •   sexual misconduct or harassment; or   •   abuse.

Nonpermissive use. We do not cover any person who uses a motorized land vehicle
or watercraft without permission from you or a family member.
Business pursuits. We do not cover any damages arising out of a covered person’s
business pursuits, investment or other for-profit activities, for the account of
a covered person or others, or business property except on a follow form basis.
But we do cover damages arising out of volunteer work for an organized
charitable, religious or community group, an incidental business away from home,
incidental business at home, incidental business property, incidental farming,
or residence premises conditional business liability unless another exclusion
applies. We also cover damages arising out of your or a family member’s
ownership, maintenance, or use of a private passenger motor vehicle in business
activities other than selling, repairing, servicing, storing, parking, testing,
or delivering motorized land vehicles.
Unless stated otherwise in your Coverage Summary:
“Incidental business away from home” is a self-employed sales activity, or a
self-employed business activity normally undertaken by person under the age of
18 such as newspaper delivery, babysitting, caddying, and lawn care. Either of
these activities must:

•   not yield gross revenues in excess of $15,000 in any year;   •   have no
employees subject to worker’s compensation or other similar disability laws;   •
  conform to local, state, and federal laws.

      Form 10-02-0691 (Rev. 8-07)   Page 10 of 15

 



--------------------------------------------------------------------------------



 



Exclusions
(continued)
“Incidental business at home” is a business activity, other than farming,
conducted on your residence premises which must:

•   not yield gross revenues in excess of $15,000, in any year, except for the
business activity of managing one’s own personal investments;   •   have no
employees subject to worker’s compensation or other similar disability laws;   •
  conform to local, state, and federal laws.

“Incidental business property” is limited to the rental or holding for rental,
to be used as a residence, of a condominium or cooperative unit owned by you or
a family member, an apartment unit rented to you or a family member, a one or
two family dwelling owned by you or a family member, or a three or four family
dwelling owned and occupied by you or a family member. We provide this coverage
only for premises covered under the Required Primary Underlying Insurance unless
the rental or holding for rental is for:

•   a residence of yours or a family member’s that is occasionally rented and
that is used exclusively as a residence; or   •   part of a residence of yours
or a family member’s by one or two roomers or boarders; or   •   part of a
residence of yours or a family member’s as an office, school, studio, or private
garage.

“Incidental farming” is a farming activity which meets all of the following
requirements:

•   is incidental to your or a family member’s use of the premises as a
residence;   •   does not involve employment of others for more than 1,500 hours
of farm work during the policy period;   •   does not produce more than $25,000
in gross annual revenue from agricultural operations;   •   and with respect to
the raising or care of animals:

  •   does not produce more than $50,000 in gross annual revenues;     •   does
not involve more than 25 sales transactions during the policy period;     •  
does not involve the sale of more than 50 animals during the policy period.

“Residence premises conditional business liability” is limited to business or
professional activities when legally conducted by you or a family member at your
residence. We provide coverage only for personal injury or property damage
arising out of the physical condition of that residence if:

•   you or a family member do not have any employees involved in your business
or professional activities who are subject to workers’ compensation or other
similar disability laws; or, if you or a family member are a doctor or dentist,
you do not have more than two employees subject to such laws;   •   you or a
family member do not earn annual gross revenues in excess of $5,000, if you or a
family member are a home day care provider.

We do not cover damages or consequences resulting from business or professional
care or services performed or not performed.
The following additional exclusion applies only to “incidental farming” as
described under the exclusion, Business pursuits.
Contamination. We do not cover any actual or alleged damages arising out of the
discharge, dispersal, seepage, migration or release or escape of pollutants. Nor
do we cover any cost or expense arising out of any request, demand or order to:

•   extract pollutants from land or water;   •   remove, restore or replace
polluted or contaminated land or water; or   •   test for, monitor, clean up,
remove, contain, treat, detoxify or neutralize pollutants, or in any way respond
to or assess the effects of pollutants.

However, this exclusion does not apply if the discharge, dispersal, seepage,
migration, release or escape is sudden and accidental. A “pollutant” is any
solid, liquid, gaseous or thermal irritant or contaminant, including smoke
(except smoke from a hostile fire), vapor, soot, fumes, acids, alkalis,
chemicals and waste. A “contaminant” is an impurity resulting from the mixture
of or contact of a substance with a foreign substance. “Waste” includes
materials to be disposed of, recycled, reconditioned or reclaimed.

      Form 10-02-0691 (Rev. 8-07)   Page 11 of 15

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]   GROUP PERSONAL EXCESS LIABILITY POLICY

Exclusions
(continued)
Financial guarantees. We do not cover any damages for any covered person’s
financial guarantee of the financial performance of any covered person, other
individual or organization.
Professional services. We do not cover any damages for any covered person’s
performing or failure to perform professional services, or for professional
services for which any covered person is legally responsible or licensed.
Acts of war. We do not cover any damages caused directly or indirectly by war,
undeclared war, civil war, insurrection, rebellion, revolution, warlike acts by
military forces or personnel, the destruction or seizure of property for a
military purpose, or the consequences of any of these actions.
Contractual liability. We do not cover any assessments charged against a covered
person as a member of a homeowners, condominium or cooperative association. We
also do not cover any damages arising from contracts or agreements made in
connection with any covered person’s business. Nor do we cover any liability for
unwritten contracts, or contracts in which the liability of others is assumed
after a covered loss.
Covered person’s or dependent’s personal injury. We do not cover any damages for
personal injury for any covered person or their dependents where the ultimate
beneficiary is the offending party or defendant. We also do not cover any
damages for personal injury for which you can be held legally liable, in any
way, to a family member, your spouse or domestic partner or for which a family
member, your spouse or domestic partner can be held legally liable, in any way,
to you.
However, we do cover damages for bodily injury arising out of the use of a
motorized land vehicle for which you can be held legally liable to a family
member, your spouse or domestic partner or for which a family member, your
spouse or domestic partner can be held legally liable to you to the extent that
coverage is provided under this policy. This coverage applies only to the extent
such damages are covered by primary underlying insurance and exceed the limits
of insurance required for that motorized land vehicle under the Required Primary
Underlying Insurance provisions of this policy.
Liability for dependent care. We do not cover any damages for personal injury
for which a covered person’s only legal liability is by virtue of a contract or
other responsibility for a dependent’s care.
Illness. We do not cover personal injury or property damage resulting from any
illness, sickness or disease transmitted intentionally or unintentionally by a
covered person to anyone, or any consequence resulting from that illness,
sickness or disease. We also do not cover any damages for personal injury
resulting from the fear of contracting any illness, sickness or disease, or any
consequence resulting from the fear of contracting any illness, sickness or
disease.
Fungi and mold. We do not cover any actual or alleged damages or medical
expenses arising out of mold, the fear of mold, or any consequences resulting
from mold or the fear of mold. “Mold” means fungi, mold, mold spores,
mycotoxins, and the scents and other byproducts of any of these.
Nuclear or radiation hazard. We do not cover any damages caused directly or
indirectly by nuclear reaction, radiation, or radioactive contamination,
regardless of how it was caused.
POLICY TERMS
This part of your Group Personal Excess Liability Policy explains the conditions
that apply to your policy.
General Conditions
These conditions apply to your policy in general, and to each coverage provided
in the policy.
Policy period
The effective dates of your policy are shown in the Coverage Summary. Those
dates begin at 12:01 a.m. standard time at the mailing address shown.
All coverages on this policy apply only to occurrences that take place while
this policy is in effect.
Transfer of rights
If we make a payment under this policy, we will assume any recovery rights a
covered person has in connection with that loss, to the extent we have paid for
the loss.

      Form 10-02-0691 (Rev. 8-07)   Page 12 of 15

 



--------------------------------------------------------------------------------



 



General Conditions
(continued)
All of your rights of recovery will become our rights to the extent of any
payment we make under this policy. A covered person will do everything necessary
to secure such rights; and do nothing after a loss to prejudice such rights.
However, you may waive any rights of recovery from another person or
organization for a covered loss in writing before the loss occurs.
Concealment or fraud
We do not provide coverage if you or any covered person has intentionally
concealed or misrepresented any material fact relating to this policy before or
after a loss.
Application of coverage
Coverage applies separately to each covered person. However, this provision does
not increase the amount of coverage for any one occurrence.
Assignment
You cannot transfer your interest in this policy to anyone else unless we agree
in writing to the transfer.
Policy changes
This policy can be changed only by a written amendment we issue.
Bankruptcy or insolvency
We will meet all our obligations under this policy regardless of whether you,
your estate, or anyone else or their estate becomes bankrupt or insolvent.
In case of death
In the event of your death, coverage will be provided until the end of the
policy period or policy anniversary date, whichever occurs first, for any
surviving member of your household who is a covered person at the time of death.
We will also cover your legal representative or any person having proper
temporary custody of your property.
Liberalization
We may extend or broaden the coverage provided by this policy. If we do this
during the policy period or within 60 days before it begins, without increasing
the premium, then the extended or broadened coverage will apply to occurrences
after the effective date of the extended or broadened coverage.
Conforming to state law
If any provision of this policy conflicts with any applicable laws of the state
you live in, this policy is amended to conform to those laws.
Conforming to trade sanction laws
This policy does not apply to the extent that trade or economic sanctions or
other laws or regulations prohibit us from providing insurance.
Liability Conditions
These conditions apply to all liability coverages in this policy.
Other Insurance
This insurance is excess over any other insurance except for those policies
that:

•   are written specifically to cover excess over the amount of coverage that
applies in this policy; and   •   schedule this policy as underlying insurance.

Your duties after a loss
In case of an accident or occurrence, the covered person shall perform the
following duties that apply:
Notification. You must notify us or your agent or broker as soon as possible.
Assistance. You must provide us with all available information. This includes
any suit papers or other documents which help us in the event that we defend
you.
Cooperation. You must cooperate with us fully in any legal defense. This may
include any association by us with the covered person in defense of a claim
reasonably likely to involve us.

      Form 10-02-0691 (Rev. 8-07)   Page 13 of 15

 



--------------------------------------------------------------------------------



 



     
(CHUBB LOGO) [v59597v5959701.gif]
  GROUP PERSONAL EXCESS LIABILITY POLICY

Liability Conditions
(continued)
Examination. A person making a claim under this policy must submit as often as
we reasonably require:

•   to physical exams by physicians we select, which we will pay for; and   •  
to examination under oath and subscribe the same; and

authorize us to obtain:

•   medical reports; and   •   other pertinent records.

Appeals
If a covered person, or any primary insurer, does not appeal a judgment for
covered damages, we may choose to do so. We will then become responsible for all
expenses, taxable costs, and interest arising out of the appeal. However, the
amount of coverage for damages will not be increased.
Special Conditions
In the event of conflict with any other conditions of your policy, these
conditions supersede.
Legal action against us
You agree not to bring action against us unless you have first complied with all
conditions of this policy.
You also agree not to bring any action against us until the amount of damages
you are legally obligated to pay has been finally determined after an actual
trial or appeal, if any, or by a written agreement between you, us and the
claimant. No person or organization has any right under this policy to bring us
into any action to determine the liability of a covered person.
Notice of cancellation and coverage termination conditions
The Sponsoring Organization may cancel this policy by returning it to us or
notifying us in writing at any time subject to the following:

•   the Sponsoring Organization must notify us in advance of the requested
cancellation date; and   •   the Sponsoring Organization must provide proof of
notification to each member of the Defined Group covered under this policy.

We may cancel this policy or any part of it subject to the following conditions.
Our right to cancel applies to each coverage or limit in this policy. In the
event we cancel this policy, we are under no obligation to provide you with an
opportunity to purchase equivalent coverage.

•   Within 60 days. When this policy or any part of it has been in effect for
less than 60 days, we may cancel with 30 days notice for any reason.   •  
Non-payment of premium. We may cancel this policy or any part of it with 10 days
notice if the Sponsoring Organization or you fail to pay the premium by the due
date, regardless of whether the premium is payable to us, to our agent, or under
any financial credit.   •   Misrepresentation. We may cancel this policy or any
part of it with 30 days notice if the coverage was obtained through
misrepresentation, fraudulent statements, or omissions or concealment of a fact
that is relevant to the acceptance of the risk or to the hazard we assumed.   •
  Increase in hazard. We may cancel this policy or any part of it with 30 days
notice if there has been a substantial change in the risk which increases the
chance of loss after insurance coverage has been issued or renewed, including
but not limited to an increase in exposure due to rules, legislation, or court
decision.   •   Procedure. To cancel this policy or any part of it, we must
notify you in writing. This notice will be mailed to the Sponsoring Organization
at the mailing address shown in the Coverage Summary and we will obtain a
certificate of mailing, This notice will include the date the cancellation is to
take effect.

      Form 10-02-0691 (Rev. 8-07)   Page 14 of 15

 



--------------------------------------------------------------------------------



 



Special Conditions
(continued)
Termination. Should an individual for any reason no longer qualify as a member
of the Defined Group, coverage will cease sixty (60) days from the date that
individual no longer qualifies as a member of the Defined Group, or the policy
expiration or cancellation date, whichever comes first.
Refund. In the event of cancellation by the Sponsoring Organization or us, we
will refund any unearned premium on the effective date of cancellation, or as
soon as possible afterwards to the Sponsoring Organization. The unearned premium
will be computed short rate for the unexpired term of the policy.

      Form 10-02-0691 (Rev. 8-07)   Page 15 of 15

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]   GROUP PERSONAL EXCESS LIABILITY POLICY
STATE AMENDATORY ENDORSEMENT — CA

         
 
  Endorsement    
 
       
 
  Policy Period   NOVEMBER 01, 2010 To NOVEMBER 01, 2011
 
       
 
  Effective Date   NOVEMBER 01, 2010
 
       
 
  Policy Number   (11) 7993-14-03 PLS
 
       
 
  Insured   VICE PRESIDENTS, NON OFFICERS & RETIREES OF NORTHROP GRUMMAN
CORPORATION
 
       
 
  Name of Company   FEDERAL INSURANCE COMPANY
 
       
 
  Date Issued   OCTOBER 27, 2010

The Special Condition is replaced with the following:
Notice of cancellation and coverage termination conditions

•   Within 60 days. When this policy or any part of it has been in effect for
less than 60 days, we may cancel with 10 days notice for any reason.

The following Special Condition is added:
Other cancellation reasons. We may cancel this policy for any reason allowed by
law.
All Other Terms And Conditions Remain Unchanged.

     
Authorized Representative
  -s- Illegible [v59597v5959704.gif]

              California Amendatory   last page           Form 10-02-1849
(Ed.8-07)   Endorsement   Page 1

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]   GROUP EXCESS LIABILITY POLICY

         
 
  ENDORSEMENT    
 
       
 
  Policy Period   NOVEMBER 01, 2010 to NOVEMBER 01, 2011
 
       
 
  Effective Date   NOVEMBER 01, 2010
 
       
 
  Policy Number   ( 11 ) 7993-14-03 PLS
 
       

  Insured   VICE PRESIDENTS, NON OFFICERS & RETIREES OF NORTHROP GRUMMAN
CORPORATION
 
       
 
  Name of Company   FEDERAL INSURANCE COMPANY
 
       
 
  Date Issued   OCTOBER 27, 2010

ANNUAL PREMIUM ADJUSTMENT CLAUSE
It is agreed that this policy is written with a deposit premium to be adjusted
on either each policy anniversary or at policy expiration. The premium will be
adjusted on the basis of the difference between the total number of participants
at inception and the actual number of participants at each policy anniversary.
This difference is to be multiplied by fifty percent (50%) of the annual rate
per participant, resulting in either an additional or return premium.
ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

      Authorized Representative   -s-Illegible [v59597v5959704.gif]

          Page 1

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]   GROUP EXCESS LIABILITY POLICY

         
 
  ENDORSEMENT    
 
       
 
  Policy Period   NOVEMBER 01, 2010 to NOVEMBER 01, 2011
 
       
 
  Effective Date   NOVEMBER 01, 2010
 
       
 
  Policy Number   (11) 7993-14-03 PLS
 
       
 
  Insured   VICE PRESIDENTS, NON OFFICERS & RETIREES OF NORTHROP GRUMMAN
CORPORATION
 
       
 
  Name of Company   FEDERAL INSURANCE COMPANY
 
       
 
  Date Issued   OCTOBER 27, 2010

Vice Presidents, Non Officers and Retirees of
Northrop Grumman Corporation
$10,000,000 LIMIT OF LIABILITY
$2,000,000 UNINSURED/ UNDERINSURED MOTORIST PROTECTION
Bush,Wesley G
$5,000,000 LIMIT OF LIABILITY
$2,000,000 UNINSURED/ UNDERINSURED MOTORIST PROTECTION
Abbate, Samuel A
Allen, Daniel D
Alsgood, Samuel
Amis, Kevin B
Anderson, David T
Antkowiak, Patrick M
Apt, David R
Archer, Dale S
Arczynski, Daniel L
Armitage, James L
Ashworth, Margaret Sidney
Babb, Steven C
Bartschi, Rolf
Beavers, Jessie K
Belanger, David J
Belote III, Brandon R
Bergjans, Steven B
Bitar, Imad
Bittner, Kevin M
Boak, Richard J
Borzcik, Paul S
Boykin, Jennifer R
Brammer, Robert F
Brickner, Lynne M 0
Brinkman, Charles J
Brooks, John W
Page 1

 



--------------------------------------------------------------------------------



 



Bryant, Stephen M
Buckley Jr, John J
Burch, Mary K
Burke, Robert V
Burton, Dale E
Bush, Edward J
Byloff, James R
Cameron, Dennis S
Campbell, Robert W
Carlton, Roy D
Carroll, Mark S
Carty, William E
Catsavas, Debora L
Cawley, Martin L
Chandhok, Rajender K
Chang, Daniel W
Chanik Jr, Evan M
Chappel, Brian E
Cheston, Sheila
Chino, John J
Clay, John L
Connolly, James P
Conroy, Thomas W
Cool, Christopher B
Costello, Joseph 0
Cote, Susan L
Cuccias, Brian J
Culmo, James
Curiel, Cynthia W
Dacunha, Jose N
Daegele, John F
Davis, Michael L
Diakun, Peter C
DiCarlo, David M
Dickseski, Jerri F
Dohse, John F
Doshi, Nimish M
Dubeau, Robert W
Dufresne, Gerard A
Edelman, Larry W
Edenzon, Irwin F
EnewoId, Steven L
Ensor, Joseph J
Ermatinger, William R
Ervin, Gary W
Evers Manly, Sandra J
Eyler, David
Fagan, Jon H
Fallon Jr, Thomas F
Farrell, Timothy M
Fecteau, Kenneth P
Flach, Gloria A
Flanagan, Karin A
Flores, Frank
Foley III, John B
Fontaine II, Douglass L
Fraser, Darryl M
Fraser, Eugene J
Frei, Timothy J
Fujii, Roger U
Furukawa, Bradley D
Gagen, Mark
Gallimore, William D

Page 2



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]    

Gerding, Robert B
Glennan III, Thomas K
Godwin III, James B
Grant, Jeffrey D
Gray, Katherine A
Greaney, Joseph E
Gregory, Paul 0
Gross, Michael D
Guerra, George
Gunter Jr, Robert L
Halibozek, Edward P
Hannigan, Timothy J
Hannon, William B
Hardesty, Michael A
Harper, Diane
Harvey, David S
Hashem, Claude J
Haver, Richard L
Haynes, George F
Haynesworth, Linnie R
Heintz, Kenneth N
Hernandez, Christopher M
Hinkey, Michael E
Hinson, Robert C
Hixson, Stephen J
Hogan, Stephen D
Holder, Samuel R
Hossepian, Gorik
Hughes, Edmond E
Hughes, James F
Hunley, Danny W
Hyland, Cynthia L
Iversen, Elizabeth D
Jack, Gary M
Jadik Jr, John
Janey, Cheryl L
Jarvis, Kevin L
Jelen, Robert A
Johnson, Carl
Johnson, John C
Johns ton, Thomas H
Jones, Christopher T
Jones, Timothy C
Kalafos Jr, Paul B
Kale, Jill
Kastner, Christopher D
Kau, Clayton K
Kaufman, Alene G
Kenny, Mark
Kent Jr, Jesse G
King, Amy J
Klein, Robert W
Kohl, Lisa V
Krantz, Keith C
Kuenzel, Catherine G
Kula, Mark S
Lamb-heinz, Catherine C
Landis, William E
Landon, John R

Page 3



--------------------------------------------------------------------------------



 



Lanzillotta, Lawrence J
Lawton, Douglas A
Leaf, Daniel P
Leavitt, Jeffrey A
Lee, Harry Q
Lee, Scott A
Lennon, Michael
Leo, Richard M
Leonard, Mark H
Linsky, Stuart T
Livanos, Alexander C
Lofton, Arthur G
MacKenzie, Thomas L
Madigan, Jeremiah R
Mahler, William K
Marconi, Teri G
Matthews, Richard G
Mazur, David G
McClain, Daniel J
Mccoy, Steven H
McFarland, Judith A
McHugh, Donald E
McKenzie, Gary W
McKnight, Timothy S
McMahon, Patricia M
McNulty, Robert J
McVey, Bernard P
Meltsner, James R
Merchent, Robert L
Meyer, Paul K
Mills, Linda A
Mitchell, Kevin L
Moore, Corey S
Morra, Brian J
Movius, Stephen C
Moynes, John F
Mulherin, Matthew J
Myers, James M
Nagy, David A
Nastase, David W
Nelson, Margaret L
Newby, Patricia A
Newcotne, Richard A
Niland, Barbara A
Norton, Douglas J
Norwood, Todd A
Olesak, John F
Ostroff, Anne Y
Palmer, James F
Palombo, Jeffrey Q
Pami1jans, Janis G
Pattishall, Robert A
Perkins, Glenn E
Perry, David T
Petters, Clement M
Phillips-Soloway, Constance A
Pittman, Carolyn K
Pitts, James F
Porter, Scott L
Quinn, James J
Rabinowitz, Mark A
Rand, Donna K
Reineke, Diane 0

Page 4



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]
Reith, David F
Rhine, Barry L
Ricker, Frederick L
Rideout, Jan G
Romesser, Thomas E
Rosener, David S.
Royer, Robert H
Ryan, David L
Salisbury, Gary L
Scarpella, Michelle A
Schaefer Jr, William J
Scharfen, Jonathan R
Schenk, Richard S
Schmaley, Richard F
Schmidt, Gregory A
Sculley, Kevin T
Shawcross, Michael G
Shedlick, Edward P
Shelman, Thomas W
Shiba, Jay A
Siegel, Neil G
Simmerman Jr, George M
Smith, Carl
Smith, Edgar A
Smith, Ronald
Song, Ike J
Spaulding, Rick S
Spehar, Anthony W
Springman, Michael
Stabler II, David S
Stafford, David F
Stewart, Gordon R
Stewart, Rebecca A
Stitzel Sr, Joel D
Stumpf, John
Sturais, Edward
Sullivan, Paul F
Sullivan, Stephen M
Swallow, Edward M
Swift, Malcolm S
Szemborski, Stanley R
Tapp Jr, James
Taylor, Hugh E
Taylor, Joe G
Tomlinson, Thomas W
Toner, Stephen J
Toth, Michele
Tucker, Mark A
Twyman, Michael R
Ussery, Louise
Vandervoet, David B
Vardoulakis, George
Vice, Thomas E
Volk, Charles H
Waldman, Mitchell B
Wands, Charles B
Warden, Kathy Jane
Waters, Robert A
Watson, Gabe A

          Page 5

 



--------------------------------------------------------------------------------



 



     
(CHUBB LOGO) [v59597v5959701.gif]
  CHUBB GROUP OF INSURANCE COMPANIES
15 Mountain View Road
Warren, NJ 07059

OCTOBER 27, 2010
VICE PRESIDENTS, NON OFFICERS & RETIREES
1840 CENTURY PARK EAST, 152/CC
LOS ANGELES, CALIFORNIA
90067
Re: Financial Strength
Dear VICE PRESIDENTS, NON OFFICERS & RETIREES
Chubb continues to deliver strong financial performance. Our financial strength,
as reflected in our published reports and our ratings, should give you peace of
mind that Chubb will be there for you when you need us most.

•   Chubb’s financial results during 2009 stand out in the industry.   •  
Chubb’s balance sheet is backed with investments that we believe emphasize
quality, safety, and liquidity, with total invested assets of $42.0 billion as
of September 30, 2009.   •   With 127 years in the business, Chubb is here for
the long term, which is why we vigorously guard our financial strength and take
what we believe is a prudent approach to assuming risk — on both the asset and
liability sides of our balance sheet.   •   Chubb is one of the most highly
rated property and casualty companies in the industry, which is a reflection of
our overall quality, strong financial condition, and strong capital position.

  •   Chubb’s financial strength rating is “A++” from A.M. Best Company, “AA”
from Fitch, “Aa2” from Moody’s, and “AA” from Standard & Poor’s — the leading
independent evaluators of the insurance industry.     •   Chubb’s senior
unsecured corporate debt rating from Standard & Poor’s was upgraded from “A” to
“A+” on December 15, 2008. Standard & Poor’s also reaffirmed all of Chubb’s
ratings with a “stable” outlook.     •   A.M. Best, Fitch, and Moody’s recently
affirmed all of Chubb’s ratings with a “stable” outlook. (For reference, A.M.
Best reaffirmed us on 12/23/08, Moody’s on 2/4/09 and Fitch on 2/13/09.)     •  
For more than 50 years, Chubb has remained part of an elite group of insurers
that have maintained A.M. Best’s highest ratings.

•   Chubb was named to Standard & Poor’s list of S&P 500 Dividend Aristocrats,
one of 52 companies in the S&P 500 index that have increased dividends every
year for at least 25 consecutive years.   •   Chubb’s investment portfolio has
held up extremely well. Chubb takes what we believe is a conservative approach
to selecting and managing our assets. Furthermore, Chubb does not have any
direct exposure to the subprime mortgage-backed securities market, and we
stopped doing new credit derivative business in 2003 and put existing business
in runoff.

      December 2009   (over)

 



--------------------------------------------------------------------------------



 



Rarely has Chubb’s business philosophy — to underwrite conservatively and invest
judiciously — been more important than it is today. By adhering to this
philosophy, we now have the capacity and flexibility to respond to
opportunities, especially when you engage us in fully understanding your
business risks.
We want you to know that Chubb is well-positioned to continue serving your needs
with our underwriting expertise; broad underwriting appetite across all
property, casualty, and specialty lines; and claim services. If you have any
questions, feel free to call your agent or broker or your local Chubb
underwriter. As always, we appreciate the trust you place in us as your
insurance partner.

      December 2009    

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]   IMPORTANT NOTICE TO POLICYHOLDERS

This Important Notice is not your policy. Please read your policy carefully to
determine your rights, duties, and what is and what is not covered. Only the
provisions of your policy determine the scope of your insurance protection.
THIS IMPORTANT NOTICE PROVIDES INFORMATION CONCERNING POSSIBLE IMPACT ON YOUR
INSURANCE COVERAGE DUE TO COMPLIANCE WITH APPLICABLE TRADE SANCTION LAWS.
PLEASE READ THIS NOTICE CAREFULLY.
Various trade or economic sanctions and other laws or regulations prohibit us
from providing insurance in certain circumstances. For example, the United
States Treasury Department’s Office of Foreign Asset Control (OFAC) administers
and enforces economic and trade sanctions and places restrictions on
transactions with foreign agents, front organizations, terrorists, terrorists
organizations, and narcotic traffickers. OFAC acts pursuant to Executive Orders
of the President of the United States and specific legislation, to impose
controls on transactions and freeze foreign assets under United States
jurisdiction. (To learn more about OFAC, please refer to the United States
Treasury’s web site at http://www.treas.gov/ofac.)
To the extent that you or any other insured, or any person or entity claiming
the benefits of this insurance has violated any applicable sanction laws, this
insurance will not apply.

      Form 99-10-0796 (Ed. 9-04)          Important Notice   last page
Page 1

 



--------------------------------------------------------------------------------



 



(CHUBB LOGO) [v59597v5959701.gif]
POLICYHOLDER NOTICE
All of the members of the Chubb Group of Insurance companies doing business in
the United States (hereinafter “Chubb”) distribute their products through
licensed insurance brokers and agents (“producers”). Detailed information
regarding the types of compensation paid by Chubb to producers on US insurance
transactions is available under the Producer Compensation link located at the
bottom of the page at www.chubb.com, or by calling 1-866-588-9478. Additional
information may be available from your producer.
Thank you for choosing Chubb.

      Form 99-10-0872 (Ed. 6-07)          Policyholder Notice   last page
Page 1

 